Tom Glaze, Judge. Appellant challenges a j ury verdict finding him guilty of escape in the second degree. He raises two issues on appeal: (1) He was denied due process and equal protection of the law because the trial court compelled appellant to be tried in his prison uniform over his objections; and (2) He was denied due process rights under the double jeopardy clause when the State tried appellant for escape after appellant had already been subjected to disciplinary action for the same offense by the Arkansas Department of Correction. The two legal issues argued by appellant are raised for the first time in Arkansas. These arguments have been considered and decided by courts in other jurisdictions and after a review of those decisions, we reject appellant’s contentions as to both issues. In support of his first argument, appellant cites Estelle v. Williams, 425 U.S. 501 (1976), wherein the Supreme Court held that the State cannot, consistent with the Fourteenth Amendment, compel an accused to stand trial before a jury while dressed in identifiable prison clothes.1 The Estelle court recognized, however, that the courts have refused to embrace a mechanical rule violating any conviction, regardless of circumstances, where the accused appeared before the jury in prison garb. As an example, the court referred to situations where the accused is tried for an offense committed in confinement or in an attempted escape. The court noted two cases which reflect opposing views where the accused was tried in prison clothes for an offense committed while he was already confined. In the first case, United States ex rel. Stahl v. Henderson, 472 F. 2d 556 (5th Cir.) cert. denied, 411 U.S. 971 (1973), the Court of Appeals declined to overturn a conviction where the defendant, who was tried in jail clothes, was charged with having murdered another inmate while confined in prison. In its holding, the Court of Appeals stated: “No prejudice can result from seeing what is already known.’’ In the second case, People v. Roman, 35 N.Y. 2d 978, 365 N.Y.S. 2d 527, 324 N.E. 2d 885 (1975), the New York Court of Appeals held, in effect, that even though the crimes with which the defendant was charged were committed while he was incarcerated, the State could not compel the defendant to be tried in prison attire. In the instant case, we adopt the rule announced in Stahl. At trial, the jury necessarily knew due to the charge and the evidence required to prove the offense that the appellant was a prison inmate at the time of his escape. Moreover, when the appellant took the stand, he agreed expressly and implicitly that he had committed the escape offense. In view of these facts, it is difficult to surmise what prejudice appellant may have suffered because he was required to be tried in his prison clothes. Next, we consider appellant’s second argument that the administrative punishment he received as a result of the escape attempt renders his trial and conviction on review a violation of the Fifth Amendment prohibition of double jeopardy. In sum, appellant argues that the prison board took away his “good time” because of the escape attempt, and if he is additionally tried in court, he will be punished twice for the same offense. Our courts have never considered this issue, but this same issue has been considered on numerous occasions by courts in other jurisdictions. These courts have consistently and decidedly rej ected the double jeopardy argument appellant advances in this appeal. See Pruitt v. State, 266 S.E. 2d 779 (S.C. 1980); State v. Kjeldahl, 278 N.W. 2d 58 (Minn. 1979); State v. Weekley, 90 S.D. 192, 240 N.W. 2d 80 (1976); Commonwealth v. Sneed, 3 Mass. App. 33, 322 N.E. 2d 435 (1975); State v. Maddox, 190 Neb. 361, 208 N.W. 2d 274 (1973); State v. Tise, 283 A. 2d 666 (Me. 1971); Alex v. State, 484 P. 2d 677 (Alaska 1971); United States v. Hedges, 458 F. 2d 188 (10th Cir. 1972); and United States v. Williamson, 469 F. 2d 88 (5th Cir. 1972). In accordance with the decisions reached by the courts in the foregoing jurisdictions, we hold that the prior imposition of administrative discipline by prison authorities does not bar a subsequent criminal prosecution by the State when the offense is both a violation of prison rules and a criminal offense. Affirmed. Cooper, J., dissents.   The Supreme Court held further, however, that the accused must make an objection to being tried in such clothing so as to sufficiently negate the presence of compulsion necessary to establish a constitutional violation.